Title: To George Washington from Brigadier General Charles Scott, 14 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            [Westchester County, N.Y.] Monday Morning Sun rise [14 September
              1778]
          
          I this moment recd a Note from Majr Tallmadge who informs me that his patroles Are Just
            returnd, who has been on all the roads Between the Brunnx and North river, the one on
            the albany road proceeded down almost as Fare as Phillips’s Hous that on Sawmill River
            as low as fowlers then Crossed the ridge To the Mile
            Square road five miles below this, Nither of which has obtaind the least intellags. of
            any Movement of the enemy. I have heard Nothing from Majr Lee who is on the east side of
            the Brunx, the deserter is Just reached my Camp who Seams to give but a lame Acct. He
            knows nothing of any troops Coming from long Island. he says that Some red Coats and
            greens Moved over the Bridg Last evening to Join Those troops on this Side, he Supposes
            when all togather amounted to about 2000, who He Says was on their March when he came
            off I this moment recd a Message from Majr Lee who informs me that his patrolls is allso
            Returnd without any intelligence of the enemy. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        